Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include first and second semiconductor elements being electrically connected in parallel to each other to configure an upper arm; a first conductive layer having a U-shape in planar view of the semiconductor module and having two end portions, the first conductive layer having an upper surface on which the first semiconductor element and the second semiconductor element are disposed in a mirror image arrangement; a positive electrode terminal having a body part and at least two positive electrode ends branched from the body part, one of the positive electrode ends being connected to one of the two end portions of the first conductive layer and another of the positive electrode ends being connected to the other of said two end portions; and a negative electrode terminal having a negative electrode end disposed between the one and said other of the positive electrode ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893